CROW, J.
Plaintiff in error, the husband, asks the reversal of the judgment on the ground that it is void so far as it clothes the wife with sole possession of the property, and the reason urged is that the husband has been deprived of his property in violation of constitutional guaranties, but no provision was specially pointed to, either in the Constitution of the United States or the Constitution of Ohio, having such effect.
Agreeable to the statutes of Ohio, the court had in the present case jurisdiction of the subject matter and of the person, and the jurisdiction of the subject matter included the power to adjudge to the wife such portion of the husband’s property as the circumstances justified, even to the extent of awarding the wife the entire interest of the husband in the real estate; consequently a lesser interest was award-able.
Whether the circumstances established by the evidence warranted the judgment, can not be determined here because of the absence of the bill of exceptions or finding of facts. In this situation there is a conclusive presumption that the trial court had before it such facts by way of evidence or stipulation as will support the judgment; this rule is elementary, and also declared in many reported cases in Ohio.
Therefore the judgment will be affirmed.
Williams and Richards, JJ, concur.